Citation Nr: 1802847	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  17-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to August 31, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (hereinafter lumbar spine disability).

3.  Entitlement to an initial evaluation in excess of 20 percent for neuropathy of the left lower extremity.  

4.  Entitlement to an initial evaluation in excess of 20 percent for neuropathy of the right lower extremity. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2015.  

6.  Entitlement to an initial compensable evaluation for hemorrhoids.  

7.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to September 2, 2015, and in excess of 10 percent thereafter.  

9.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

10.  Entitlement to service connection for a left foot condition.

11.  Entitlement to service connection for psoriasis. 

12.  Entitlement to service connection for Anaphylaxis.

13.  Entitlement to service connection for loss of sense of smell.

14.  Entitlement to service connection for a sinus condition.  

15.  Entitlement to service connection for sterility.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1960 to February 1981, to include service in the Republic of Vietnam from March 1970 to December 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

During the appeal period, the Veteran filed a claim for TDIU; the Board has taken jurisdiction over that claim at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has already been awarded entitlement to TDIU effective August 31, 2015; thus, the Board has 
recharacterized this issue on appeal to comport with that award of benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran indicated he received private treatment for his PTSD, lumbar spine, and bilateral peripheral neuropathy with Dr. D.N., Dr. A.B., and D.N., LCSW from Family Marriage Counselors.  Additionally, at his September 2015 VA psychiatric examination, he reported he had been hospitalized on at least one occasion due to suicidal thoughts, and a 1995 private treatment note indicated the Veteran was receiving psychiatric treatment at the Molina Center.  After a review of the claims file, the Board cannot locate any records from the above noted private physicians or facilities, nor can the Board locate any records of the Veteran's reported psychiatric hospitalization.  Thus, it appears there are outstanding private treatment records, and a remand is necessary to obtain these records and any other outstanding VA or private treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, subsequent to the Veteran's last VA psychiatric examination in August 2015, he submitted a March 2017 statement that indicated his PTSD symptoms had worsened; he reported an inability to maintain basic hygiene on a daily basis, forgetting to brush his teeth, feeling too much anxiety to shower alone, and that he is forgetting the names of people he has known for years.  Thus, the Board finds the Veteran's PTSD claim must be remanded at this time in order to afford the Veteran another VA examination so that the current severity of his PTSD may be adequately addressed.  

Further, at the Veteran's last VA back examination in September 2015, the examiner found there was no evidence of bilateral lower neuropathy related to the Veteran's back condition; however, a subsequent VA treatment record in November 2015 noted distal bilateral lower extremity sensory loss consistent with peripheral neuropathy.  Thus, as this evidence suggests the Veteran's bilateral peripheral neuropathy has worsened since his last VA examination, the Board finds these claims must be remanded at this time in order to afford the Veteran another VA examination so that the current severity of these disabilities may be adequately addressed.  

Moreover, the Board finds that the VA examinations of the Veteran's lumbar spine in September 2013 and September 2015 are inadequate, as they do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA back examination is required.  

As for the Veteran's TDIU claim, the Board must also remand that claim as it is inextricably intertwined with the above remanded claims.  

Lastly, in the November 2015 rating decision, the AOJ granted service connection and assigned a noncompensable evaluation for hemorrhoids, continued to assign noncompensable evaluations for GERD and tinnitus, increased the evaluation for bilateral hearing loss from noncompensable to 10 percent effective September 2, 2015, and denied service connection for a left foot heel growth and foot pain with hagland deformity, psoriasis, Anaphylaxis, loss of sense of smell, a sinus condition, and sterility.  The Veteran timely submitted a November 2016 Notice of Disagreement with those issues.  It is recognized that his representative included a letter, dated November 16, 2016, along with VA Form 21-0958, Notice of Disagreement, and the 21-0958 listed only lumbar degenerative disc disease,, bilateral lower extremities neuropathy, PTSD, and TDIU.  However, that Form 21-0958 also stated "[p]lease see additional forms and attached letter from representative."  In that attached letter, the representative indicated that the Veteran continued to seek benefits for disability due to left foot heel growth and foot pain with hagland deformity, psoriasis, Anaphylaxis, loss of sense of smell, a sinus condition, sterility, hemorrhoids, GERD, hearing loss, and tinnitus.  The letter also states that the Veteran desires to appeal the case to the Board and notes the November 2015 rating decision.  This is best viewed as an extension of the Form 21-0958.  As a timely notice of disagreement has been received, the Veteran has appropriately initiated the appellate process respecting these claims, and VA has a duty to issue a statement of the case so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, these issues are remanded at this time.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ is directed to promulgate a statement of the case on the issues of increased evaluations for hemorrhoids, GERD, bilateral hearing loss, and tinnitus, as well as the issues of service connection for a left foot condition, psoriasis, Anaphylaxis, loss of sense of smell, a sinus condition, and sterility.  These issues should be returned to the Board only if a timely substantive appeal is received.  

2.  Obtain any and all VA treatment records from the Sacramento and White City VA Medical Centers, the Martinez VA Outpatient Clinic or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file

3.  After securing the necessary releases, attempt to obtain any private treatment the Veteran may have had for his PTSD, lumbar spine disability, or bilateral peripheral neuropathy, which is not already of record, to include any treatment from D.N., LCSW at Marriage Family Counselors, the Molina Center, Dr. D.N., and Dr. A.B.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

4.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his PTSD, and its effect on his social and occupational functioning.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

5.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The examiner should test the range of motion of the lumbar spine in active motion, passive motion, weightbearing, and in nonweightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition to completing the above testing, the examiner should address any neurological complications associated with his lumbar spine disability, to include any radiculopathy, or bowel or bladder dysfunction. 

6.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his bilateral peripheral neuropathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluations for PTSD, a lumbar spine disability, and peripheral neuropathy of the right and left lower extremities, as well as entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


